DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims 1 and 9, the prior art does not teach or suggest a pixel array comprising a first block and a second block, each block comprising a respective plurality of pixels and wherein the first block does not overlap the second block, and a shutter configured to synchronously expose the first block and a second block at first and second time windows, respectively, and “first readout circuitry corresponding to the first block, the first readout circuitry configured to receive, at a third time between the first time and the second time, a first signal corresponding to the first block; and second readout circuitry, different from the first readout circuitry, corresponding to the second block, the second readout circuitry configured to receive, at a fourth time later than the second time, a second signal corresponding to the second block.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art Mabuchi (US 2015/0381915 A1) teaches an image sensor and a two-dimensional pixel array divided into a plurality of blocks (Fig. 3A) and a shutter for exposing the plurality of blocks (paragraph 0028) and a readout circuit (ADCs 31, paragraph 0030 and Fig. 3B) but does not teach or suggest the shutter and readout circuitry for exposure and readout timings required by the claims of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696